Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Christopher Davis on 06/22/2021.
Claims 6 and 7 have been amended as follows:

6.    (Currently amended) The method of claim 1 
7.    (Currently amended) The method of claim 1 .



Allowable Subject Matter

Claims 1, 4-17, 19, 21-24 are allowed.

The prior art of record failed to teach or suggest a computer-implemented method, a non-transitory machine-readable medium and a computer system comprising : the space-filling curve data structure comprises, for each particular point cloud data entry, a code of a plurality of codes and a plurality of offsets, the code including an identifier for each dimension of the plurality of dimensions, and identifying a particular cell of the plurality of cells, the particular cell comprising a plurality of point cloud data entries including the particular point, the plurality of offsets including an offset for each dimension of the plurality of dimensions, the plurality of offsets uniquely identifying the particular point cloud data entry from among the plurality of point cloud data entries in the particular cell, and the space filling curve data structure maps a record for each point cloud data entry to a particular position in the dictionary space where a value for the point cloud  data entry is stored, the particular position in the dictionary space based on a combination of the code and the plurality of offsets for the point cloud data entry as recited in claims 1, 17 and 19.

Claims 4-16 and 21-24 are depended of their parent claims, therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CINDY NGUYEN/Examiner, Art Unit 2161                                                                                                                                                                                                        



















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161